Citation Nr: 1116719	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression, on a direct basis and as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	 Calvin Hansen, Esq. - Private Attorney


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  

In his July 2008 claim, the Veteran sought entitlement to service connection for depression as secondary to his service-connected hearing loss.  An October 2008 rating decision denied the Veteran's claim for this issue.  However, the Board notes that the medical evidence in this case shows diagnoses of depression and adjustment disorder.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. At 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, to include depression, as indicated on the cover page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of Veteran's appeal has been obtained.  

2.  The Veteran's current diagnosis of adjustment disorder with depressed mood has been shown to be secondary to his service-connected hearing loss.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, his adjustment disorder with depressed mood is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a psychiatric illness, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Here, the Veteran contends that his current acquired psychiatric disorder is secondary to his service-connected hearing loss and tinnitus.  Turning to the Veteran's service treatment records, the Board notes that a March 1957 examination conducted pursuant to his enlistment in the military was clear for any complaints, treatment, or diagnosis of a psychiatric disorder.  Clinical evaluation of his psychiatric condition was shown to be normal, and the Veteran had a psychiatric profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'S1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The Veteran also denied any history of nervous trouble, depression or excessive worry in his March 1957 report of medical history.  

The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for psychiatric problems.  In the January 1960 separation examination report, the clinical evaluation of his psychiatric condition was shown to be normal, he had a psychiatric profile of S1, and he denied any history of psychiatric problems.  

The Board observes that the earliest post-service evidence of record pertaining to problems with the Veteran's psychiatric condition is his July 2008 claim, wherein he seeks service connection for depression, as secondary to his service-connected disabilities.  The additional evidence of record pertinent to this claim consists of the December 2008 notice of disagreement (NOD) in which he appeals the October 2008 rating decision, his March 2009 substantive appeal, the April 2004 VA Mental Health Consultation report issued by Dr. N.S., VA treatment records dated from March 2007 to December 2008, the June 2008 private medical examination report issued by Dr. M.C., and the VA examination report dated in September 2008.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that the Veteran's psychiatric condition manifested during service or within close proximity thereto, the medical evidence of record does not link any current psychiatric diagnosis to his military service.  Therefore, direct service connection between the Veteran's psychiatric disorder and his period of active service is not warranted.  

In any event, as previously discussed herein, the Veteran asserts that his current psychiatric disorder is related to his service-connected hearing loss and tinnitus.  See December 2008 NOD and March 2009 substantive appeal.  

During the April 2004 Mental Health Consultation, the Veteran discussed his medical history, to include the quadruple bypass he underwent in May 2000, as well as his peripheral vascular disease.  The physician, Dr. N.S., noted that the Veteran was treated with psychiatric medication soon after undergoing the May 2000 bypass procedure.  He went on to list the Veteran's various medical problems, specifically noting that his hearing loss was a major problem which affected his psychiatric condition.  Dr. N.S. wrote that the Veteran was unable to hear properly from one of his ears, and as a result, he did not understand some of the things said to him, and would respond in a very loud voice which was perceived as anger and irritability.  Based on his review of the Veteran's medical history and discussion with the Veteran, as well as the mental status examination, the physician diagnosed the Veteran with mood disorder due to general medical conditions, explaining that the Veteran began experiencing mood problems after he underwent a cardiac bypass procedure, which was a major change in lifestyle for him.  He further noted that subsequent to that, he developed peripheral vascular disease, which limits him from being able to do the things he once could.  

The Veteran later underwent a private psychological evaluation with Dr. M.C. in June 2008, during which the Veteran provided his entire military and medical history.  The Veteran informed the physician that he "worked around a lot of fresh old noise" in service, and, when he reported to have hearing loss, he was informed that this condition was temporary and that his hearing would soon return.  The Veteran also discussed various health problems he experienced after his military service, including his back problems, his bilateral knee pain - for which he underwent knee replacement surgery, and the heart attack he endured several years ago.  According to the Veteran, he has given up a number of activities as a result of his bilateral knee and heart condition.  Dr. M.C. noted that the Veteran, in reporting his heart problems, ". . . shares a good deal of emotional distress over his knees and that for all practical purposes he indeed is far less active than he was at one time and he wishes it were otherwise."  

During the mental evaluation of the Veteran, Dr. M.C. observed that the Veteran's flow of conversation and thoughts were without any negative symptoms.  He also noted that the Veteran did not appear to hear very well as he continually asked Dr. M.C. to repeat himself regardless of how loud he was speaking.  Dr. M.C. noted that the Veteran's affect and mood were moderately impaired, and appeared to be episodic - usually occurring whenever the Veteran focused on his health-related problems.  Based on Dr. M.C.'s observations, the Veteran's mental content revealed no particular preoccupation, "except for...times [when] he ruminates about 'not being able to do what [he] really wanted to do years ago.'"  Dr. M.C. noted that the Veteran had good insight when it comes to his own emotional difficulty and is able to formulate that "his decline in activity is probably what is getting him into so much difficulty with his emotions."  Based on his discussion with, and mental evaluation of the Veteran, Dr. M.C. diagnosed the Veteran with chronic adjustment disorder with depressed mood, and assigned him a Global Assessment of Functioning (GAF) score of 64/60.  

In the Summary and Prognosis section, Dr. M.C. determined that the two factors leading to the decrease in the Veteran's GAF score are 1) his heart attack, knee replacement surgery, and the exacerbation of his hearing acuity problems, and 2) his advancing age.  He further wrote that, while the Veteran is currently at the upper level of a moderate problem, his condition will continue to deteriorate in the future, and may require mental health services to assist him in coping with the foreseeable consequences.  According to Dr. M.C., with the exception of emotional problems which stem from his hearing loss, the Veteran is capable of socializing appropriately, as there is no indication his withdrawal from certain activities is related to anything more than his physical problems.  In making this assessment, Dr. M.C. takes note of the Veteran's statement that he does not wish to meet very many people "'because [he] can't hear some of them,'" as well as his admission later on "that he doesn't know who he can understand and who he can't and so the question of his keeping away from others socially is within a fair level of impairment at the present time."  Based on Dr. M.C.'s assertions, while the Veteran is socially adaptable, there is a definite nexus between his emotional difficulties and his loss of hearing in service.  He explained that the original difficulty the Veteran experienced with his hearing loss was responded to with at least mild emotional difficulty, which may have been exacerbated by inaccurate information that his hearing would return shortly.  Dr. M.C. ultimately concludes that it is at likely as not that the Veteran's hearing problems have resulted in the emotional difficulty he has today.  

The Veteran was afforded a VA medical examination in August 2008, wherein his military and medical history were once again discussed and reviewed.  During the examination, the Veteran stated that he used to have a lot of hobbies which he had to give up due to various health reasons.  With respect to the frequency, severity and duration of his psychiatric symptoms, the Veteran described a low energy level and stated that he sleeps between four to five hours a night, when his tinnitus does not bother him.  According to the Veteran, when he is in a room full of people, the background noise bothers him a great deal.  He states that "[he] can't stand the noise and it drives [him] up the wall. . . ."  The examiner acknowledged the Veteran's complaints that his hearing loss has led to changes in his social relations, but noted that this may be "common for many and doesn't appear indicative of a mental disease process. . . ."  

Based on his review of the Veteran's medical records and the psychiatric examination results, the examiner diagnosed the Veteran with depressive disorder due to a general medical condition, and concluded that the Veteran's depression was not related to his hearing loss or tinnitus, but was rather secondary to his heart condition.  In making his determination, the VA examiner referenced the April 2004 VA treatment report issued by Dr. N.S, which indicated that the Veteran's mental health intervention began after he suffered serious cardiac problems.  He also noted the Veteran's diagnosis of depression due to a general medical condition - specifically cardiac disease.  Further, the examiner found the June 2008 private psychological report to be contradictory, and noted that there was no evidence in the record that the Veteran was depressed due to hearing loss and tinnitus, and that the more recent medical evidence of record was clear for any complaints of or treatment for hearing loss and depression.  In addition, he took note of additional medical procedures the Veteran had undergone, and found that, based on the weight of the evidence, the Veteran's depression was not related to his tinnitus or hearing loss, but was rather related to the cardiac problems and spinal issues "that are at play with his depressive disorder due to his general medical condition."  

In a September 2008 addendum, the VA examiner specifically addressed the statement made by Dr. N.S. that "the major problem. . .affecting [the Veteran's] psychiatric condition is also his hearing," and stated that he disagreed with this conclusion.  According to the examiner, "history has been documented succinctly for the major life threatening medical issues that really can lead to having serious impairments in gainful employment such as major heart condition and spinal conditions."  The VA examiner reiterates his previous opinion, and finds that the preponderance of the evidence demonstrates that the Veteran's depression is secondary to his heart condition, since at least 2004 and likely prior to that date.  

While the evidence of record contains one negative medical opinion and one positive medical opinion, the Board finds both the August 2008 VA examination report, in conjunction with the September 2008 addendum, and the June 2008 private psychological consultation to be adequate.  Both examinations included an interview of the Veteran, contained a thorough discussion of the Veteran's medical history, and discussed how his medical history may have contributed to his current condition.  The Board acknowledges that the June 2008 psychological evaluation did not include a review of the Veteran's claims file, however a review of the report reflects that the Veteran provided an accurate medical history to the treatment provider, and discussed how his various medical conditions, to include his hearing problems, cardiac condition, and knee replacement surgery, may have contributed to his current psychiatric problems.  Therefore, Dr. M.C. was provided a complete report of the Veteran's medical history prior to making his determination.  

While the August 2008 VA examiner indicated that the June 2008 private evaluation was contradictory, the Board finds the reasoning in support of this assertion to be unclear.  In addition, in the September 2008 addendum, when stating that "history has been documented succinctly for the major life threatening medical issues that really can lead to having serious impairments in gainful employment such as major heart condition and spinal conditions," the examiner did not provide a factual basis in support of this assertion.  Furthermore, the Board finds that, while the April 2004 physician diagnosed the Veteran with mood disorder due to his general medical conditions, and focused on his cardiac problems, the physician did attribute the Veteran's psychiatric condition to his hearing loss.  As previously noted herein, the April 2004 physician acknowledged that the Veteran's hearing loss was a major problem that affected his psychiatric condition.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Furthermore, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinions of record are sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

In this case, the Board finds that the preponderance of the evidence of record does in fact demonstrate that the Veteran currently suffers from a psychiatric disorder defined as an adjustment disorder with depressed mood.  In addition, the Veteran has been service-connected for his hearing loss and tinnitus.  Therefore, elements one and two of Wallin have been met.  The June 2008 private evaluation coupled with specific statements made by Dr. N.S. during the April 2004 mental health consultation provide a sufficient nexus relating the Veteran's adjustment disorder with depressed mood to his service-connected disabilities.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for adjustment disorder with depressed mood, as secondary to the service-connected hearing loss, is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


